Citation Nr: 0506613	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  01-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
asserted to be secondary to in-service exposure to 
herbicides.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1954 to 
March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in August 2000 and 
September 2000 decisions, the RO denied service connection 
for a low back disability.  Subsequently, by a March 2002 
determination, the RO denied service connection for a 
gastrointestinal disorder.  Also, by an October 2002 
decision, the RO denied service connection for diabetes 
mellitus, asserted to be secondary to in-service exposure to 
herbicides.  

A videoconference hearing was held in January 2005, before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  During the 
hearing, the veteran waived RO consideration of evidence 
submitted since the last supplemental statement of the case 
was issued.


FINDINGS OF FACT

1.  By an October 2002 rating action, the RO denied service 
connection for diabetes mellitus, asserted to be secondary to 
in-service exposure to herbicides.  Following receipt of 
notification of the decision, the veteran perfected a timely 
appeal with respect to the denial of this claim.  

2.  At the personal hearing conducted via videoconferencing 
before the undersigned Acting Veterans Law Judge in January 
2005, the veteran expressed his desire to withdraw his appeal 
of his claim for service connection for diabetes mellitus, 
asserted to be secondary to in-service exposure to 
herbicides.  The testimony provided at this personal hearing 
was transcribed to written format.  

3.  All relevant evidence necessary for an equitable 
disposition of the issues remaining on appeal has been 
obtained.  

4.  The veteran's diagnosed status post lumbar laminectomy at 
the L2, L3, L4, and L5 levels; spinal stenosis; and 
significant degenerative disc disease (osteoarthritis) of the 
lumbar spine is associated with his service.  

5.  The veteran's gastrointestinal disorder, which has been 
characterized as an acute gastric ulcer, chronic 
gastroesophagitis with fibrosis, and chronic atrophic 
gastritis with intestinal metaplasia, is not associated with 
his service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to service connection for 
diabetes mellitus, asserted to be secondary to in-service 
exposure to herbicides, by the veteran have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2004).  

2.  A low back disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  A gastrointestinal disorder was not incurred or 
aggravated in service, and peptic (including gastric or 
duodenal) ulcers may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Diabetes Mellitus, Asserted To Be 
Secondary To In-Service Exposure To Herbicides

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2004).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2004).  

As the Board has noted in this decision, the RO, by the 
October 2002 rating action, the RO denied service connection 
for diabetes mellitus, asserted to be secondary to in-service 
exposure to herbicides.  Following receipt of the October 
2002 notification letter, the veteran, in November 2002, 
submitted his notice of disagreement with respect to the 
denial of this claim.  In September 2003, the RO furnished 
the veteran with a statement of the case concerning this 
service connection issue.  

In October 2003, the RO received from the veteran his 
substantive appeal concerning this service connection claim.  
The RO's receipt of this document constituted a timely 
perfection of the appeal of the denial of service connection 
for diabetes mellitus, asserted to be secondary to in-service 
exposure to herbicides.  

Thereafter, at the personal hearing conducted via 
videoconferencing before the undersigned Acting Veterans Law 
Judge in January 2005, the veteran expressed his desire to 
withdraw from appellate review his appeal of his claim for 
service connection for diabetes mellitus, asserted to be 
secondary to in-service exposure to herbicides.  The 
testimony provided at this personal hearing was transcribed 
to written format.  See, hearing transcript (T.) at 2-3.  

Given the clear message of the testimony provided at the 
January 2005 personal hearing, the Board concludes that 
further action with regard to the issue of entitlement to 
service connection for diabetes mellitus, asserted to be 
secondary to in-service exposure to herbicides, is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2004).  The Board does not have jurisdiction of 
this issue and, as such, must dismiss the appeal of the 
claim.  See, 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2004).  

II.  Remaining Service Connection Claims

A.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in January 2001 and February 2004, the RO 
discussed the type of evidence necessary to support the 
veteran's claims for service connection for low back and 
gastrointestinal disorders.  Also by these documents, the RO 
notified the veteran that VA would make reasonable efforts to 
help him obtain such necessary evidence but that he must 
provide enough information so that VA could request the 
relevant records.  In addition, the RO advised the veteran of 
attempts already made to obtain relevant evidence with regard 
to these service connection claims.  Further, the veteran was 
asked to submit "additional information and evidence."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the August and September 2000 rating decisions 
(with regard to the low back claim), the October 2001 
statement of the case (SOC) (with regard to the low back 
claim), the March 2002 rating decision (with regard to the 
gastrointestinal claim), the August 2002 SOC (with regard to 
the gastrointestinal claim), the supplemental statement of 
the case (SSOC) issued in February 2004 (with regard to the 
low back claim), as well as SSOC issued in September 2004 
(with regard to both service connection claims) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his low back and gastrointestinal claims.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of these service connection claims.  
Significantly, in a document received at the RO in October 
2004 approximately two weeks after the most recent SSOC was 
issued in September 2004, the veteran stated that he was not 
satisfied with the decision regarding his appeal and waived 
the 60-day waiting period discussed in the SSOC so that his 
case could be forwarded immediately to the Board for 
appellate review.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  In 
this regard, the Board notes that, at the personal hearing 
conducted via videoconferencing before the undersigned Acting 
Veterans Law Judge in January 2005, the veteran testified 
that he was awarded disability benefits from the Social 
Security Administration (SSA) in 1996 and that he believed 
that the bases of this grant were his back and heart 
problems.  T. at 23-24.  Copies of the 1996 SSA 
determination, as well as the specific medical records used 
in support of the decision, do not appear to have been 
obtained and associated with the veteran's claims folder.  
However, in view of the Board's grant of service connection 
for a low back disability in this decision, the Board finds 
that a remand to procure copies of the veteran's SSA 
determination and medical records is not necessary.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's claims for service connection for low back and 
gastrointestinal disabilities.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



B.  Low Back Disability

1.  Factual Background

Service medical records are unavailable.  According to 
service personnel records which are available and included in 
the claims folder, the veteran was discharged from active 
military duty in March 1975.  

According to relevant post-service medical records, a 
September 1990 roentgenographic evaluation provided an 
impression of straightening of the lumbar spine with 
degenerative joint disease of the lower lumbar spine and no 
acute fracture or dislocation.  X-rays taken of the veteran's 
lumbar spine in July 1991 showed severe degenerative disc 
disease at the L5-S1 level.  

In October 1994, the veteran sought private treatment for 
complaints of increasing low back pain with occasional giving 
out and radiation of the pain to his right lower extremity.  
He reported that he has had this problem "for many years 
since he was in [the] Army."  The treating physician 
assessed intermittent acute exacerbation of chronic backache 
syndrome with a history suggestive of probable 
spondylolisthesis.  An October 1994 roentgenographic 
evaluation provided an impression of degenerative changes in 
the lower lumbar spine with disc degenerations at L4-L5 and 
L5-S1 levels which the reviewing physician found to be 
slightly progressive since the previous examination.  A 
follow-up roentgenographic evaluation completed in January 
1996 provided conclusions of disc degenerations at the L4-L5 
and L5-S1 levels (which the reviewing physician determined 
was essentially unchanged since the previous examination) as 
well as vascular calcifications.  

In an April 1996 letter, a private physician explained that 
he had treated the veteran since July 1979 for "aches and 
pain which appear . . . to be mainly from his degenerative 
osteoarthritis, [which] mainly involve[es his] . . . entire 
spinal column."  This doctor also noted that, "[o]ver a 
period of years, [the veteran's] . . . arthritis has worsened 
and it has been giving him a lot of problems."  

X-rays taken of the veteran's in December 1997 showed 
multilevel degenerative disc disease and facet degeneration 
and no evidence of acute bony injury.  Magnetic resonance 
imaging (MRI) completed on the veteran's lumbar spine in 
January 1998 indicated rather diffuse and fairly advanced 
discogenic osteophytic and facet degenerative changes at all 
levels of the lumbar spine as well as borderline findings of 
early spinal stenosis at L3-L4 and L4-L5.  

MRI completed on the veteran's lumbar spine in October 1998 
reflected fairly severe degenerative disease throughout the 
lumbar and lower thoracic spine, spinal stenosis secondary to 
the degenerative changes and a prominent amount of adipose 
tissue within the spinal canal, as well as no abnormalities 
on the left side, although several of the intervertebral 
neuroforamina were narrowed bilaterally.  

X-rays taken of the veteran's lumbar spine approximately 
three weeks later in November 1998 showed moderately advanced 
degenerative changes affecting most of the vertebral bodies 
with narrowing of the disc spaces from L3 through S1.  One 
week later in November 1998, the veteran was hospitalized at 
a private medical facility during which time he underwent a 
lumbar laminectomy at the L2, L3, L4, and L5 levels.  
Pathology evaluation of the L2-L3, L3-L4, and L4-L5 lamina 
reflected bone, cartilage, and fibrocartilage with 
degenerative changes.  Post-operatively, the veteran was 
found to be doing well neurologically.  He had some minimal 
wound drainage which was clearing at the time of his 
discharge.  His post-operative diagnosis was defined as 
lumbar spinal stenosis at the L2-L3, L3-L4, and L4-L5 levels.  

In a February 1999 letter, a private physician who had 
treated the veteran for spinal stenosis noted that he (the 
veteran) had had a previous spinal injury during service.  In 
addition, the doctor explained that now has significant 
degenerative disc disease and arthritis in his back.  The 
physician expressed his opinion that "there was a causal 
relationship between this degenerative disc disease and . . . 
[the veteran's] prior injury while in the military."  

Further MRI completed on the veteran's lumbar spine in 
February 2000 showed mild spinal stenosis at L2-L3 secondary 
to a left paracentral disc bulge and facet hypertrophy (which 
the reviewing physician felt appeared to be accentuated on 
the sagittal images but which was less impressive on the 
axial sequences), status post extensive lumbar laminectomy 
from L2-L3 to L5-S1, as well as central disc protrusion at 
L5-S1.  A whole body bone scan completed in March 2000 
reflected several small areas of increased radiotracer 
activity which were probably located in the facet joints and 
were best seen on the posterior view on the right side at L4 
and L5 and on the left side at L3 and L4.  

Additional MRI completed on the veteran's lumbar spine in 
February 2001 showed post-operative change, no evidence of 
recurrent disc herniation, neuroforaminal stenosis at several 
levels by a combination of bulging disc, posterior 
osteophytes, and facet hypertrophy.  The reviewing physician 
noted that there had been no significant change from the 
previous year's evaluation.  

In a letter dated later in February 2001, the private 
physician who had drafted the February 1999 letter noted that 
he continued to treat the veteran for lumbar spinal stenosis 
and significant degenerative disc disease of the lumbar 
spine.  Further, the doctor explained that the veteran had 
sustained a fall during service in 1967 which resulted in 
spinal trauma.  The physician then expressed his opinion that 
"this injury began . . . [the veteran's] problems with the 
development of arthritis and degenerative disc disease."  

In a second letter dated in February 2001, this same 
physician noted that he continued to treat the veteran for 
spinal stenosis as well as significant degenerative disc 
disease and arthritis in his back.  After noting that the 
veteran had sustained a fall during service in 1967 "that 
would result in trauma to his spinal column," the doctor 
reiterated his opinion that "there is a relationship between 
this degenerative disc disease (osteoarthritis) and his prior 
injury while in the military."  The physician explained that 
osteoarthritis begins asymptomatically in the second and 
third decades and that the pathophysiologic process of 
osteoarthritis is progressive.  Further, the doctor stated 
that osteoarthritis "is classified as primary (idiopathic) 
or secondary to some known cause such as trauma to the 
hyaline cartilage or surrounding tissue which change the 
microenvironment of the chondrocyte (e.g., from prolonged 
overuse of a joint or group of joints associated with 
occupations such as . . . [the veteran's] walking on steel 
decks for 21 years after suffering trauma from a fall such as 
he had.)"  

In a letter dated in March 2001, a private physician who is 
an internal medicine specialist stated that he treats the 
veteran for "his general health."  This doctor noted that 
the veteran's low back diagnoses include spinal stenosis and 
significant degenerative disc disease (osteoarthritis).  
After acknowledging the veteran's fall down a flight of 
stairs during military service in 1967 and his continuous 
back problems since then, the physician expressed his opinion 
that "[t]his type of fall could result in trauma to his 
spinal column" and that "there is a significant 
relationship between this degenerative disc disease 
(osteoarthritis) and his prior injury while in the 
military."  

In a letter dated in September 2003, another private 
physician stated that he treats the veteran "for his general 
health."  In addition, the doctor noted that the veteran has 
been diagnosed with spinal stenosis and significant 
degenerative disc disease (osteoarthritis) in his back.  The 
physician then explained that he agreed with the statements 
made by other doctors who have treated the veteran who have 
asserted that "a relationship does exist between this 
degenerative disc disease (osteoarthritis) and any prior back 
injury suffered . . . in the military service."  
Specifically, this physician concluded that the veteran's 
"current medical condition is as likely as not a direct 
result of his military service due to the fall he had plus 
the occupational overuse of his lumbar spinal system for 
21 years while serv[ing] . . . his country."  

During the January 2005 testimony before the undersigned, the 
veteran described his low back injury during service.  The 
veteran also testified regarding his stomach problems.  The 
veteran's spouse corroborated the veteran's testimony.  
Specifically, she recalled that the veteran experienced low 
back troubles, which required him to seek treatment and rest.  

2.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has asserted that 
he injured his low back when he fell off a ladder two stories 
to the ground in 1967 during his active military duty and 
that he has continued to experience problems with his low 
back (including pain) since then.  See, e.g., T. at 4-8, 10-
25.  In support of these contentions, the veteran has 
submitted multiple lay statements which attest that he 
injured his back during service and experienced continuous 
back problems since his active military duty.  

The Board acknowledges that the veteran's service medical 
records are unavailable.  Importantly, however, the veteran 
has consistently described the injury that he sustained to 
his back during his active military duty in 1967 as well as 
the continuous low back problems, including pain, that he has 
experienced since that time.  Furthermore, multiple lay 
statements received during the current appeal support the 
veteran's contentions.  

In addition, post-service medical records have illustrated 
post-service low back treatment since the late 1970s.  Also, 
relevant post-service medical records reflect current 
diagnoses of status post lumbar laminectomy at the L2, L3, 
L4, and L5 levels; spinal stenosis; and significant 
degenerative disc disease (osteoarthritis) of the lumbar 
spine.  Significantly, several private physicians who have 
treated the veteran have expressed opinions that these 
current lumbar spine disabilities are consistent with his 
purported in-service low back injury.  

For instance, a private doctor who has treated the veteran 
for many years stated in a February 1999 letter that "there 
was a causal relationship between . . . [the veteran's] 
degenerative disc disease and his prior injury while in the 
military."  In another letter subsequently dated later in 
February 2001, this same doctor reiterated his opinion that 
the fall that the veteran sustained during service in 1967 
resulted in spinal trauma which then led to the development 
of arthritis and degenerative disc disease.  In a second 
letter dated in February 2001, this same physician repeated 
these opinions.  

Additionally, in a letter dated in March 2001, another 
private physician who is an internal medicine specialist and 
who treats the veteran for "his general health" expressed 
his opinion that the veteran's fall down a flight of stairs 
during military service in 1967 is the type of injury that 
"could result in trauma to . . . [the] spinal column" and 
that "there is a significant relationship between . . . [his 
current] degenerative disc disease (osteoarthritis) and his 
prior injury while in the military."  

Moreover, in a letter dated in September 2003, another 
private physician who treats the veteran "for his general 
health" also concluded that "a relationship does exist 
between . . . [his] degenerative disc disease 
(osteoarthritis) and any prior back injury suffered . . . in 
the military service."  Specifically, this physician 
concluded that the veteran's "current medical condition is 
as likely as not a direct result of his military service due 
to the fall he had plus the occupational overuse of his 
lumbar spinal system for 21 years while serv[ing] . . . his 
country."  

The Board finds that the foregoing evidence favors the 
veteran's claim and there is no competent evidence of record 
contravening these findings.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Consequently, these documents provide evidence that the 
veteran has received near continuous low back treatment since 
his separation from service in March 1975 and that a 
relationship exists between his currently diagnosed low back 
disabilities [which have been defined as status post lumbar 
laminectomy at the L2, L3, L4, and L5 levels; spinal 
stenosis; and significant degenerative disc disease 
(osteoarthritis) of the lumbar spine] and the purported 
injury that he sustained to his low back during his active 
military duty.  With competent evidence of an association 
between a diagnosed disability and active duty, service 
connection for the disorder is clearly warranted.  In the 
present case, therefore, the evidence supports the grant of 
service connection for a low back disability.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

C.  Gastrointestinal Disorder

1.  Factual Background

As the Board has previously discussed in this decision, 
service medical records are unavailable.  According to 
service personnel records which are available and included in 
the claims folder, the veteran was discharged from active 
military duty in March 1975.  

According to relevant post-service medical records, in 
October 1994, the veteran sought private treatment for 
complaints of rectal bleeding.  Upper and lower endoscopies 
revealed the presence of a gastric ulcer and polyps.  The 
polyps were removed.  A physical examination of the veteran's 
abdomen was unremarkable.  The treating physician assessed, 
in pertinent part, acute gastric ulcer.  Gastric ulcer biopsy 
and esophageal biopsy provided a diagnosis of chronic 
gastroesophagitis with fibrosis, changes which the reviewing 
pathologist felt were consistent "with previous acute 
inflammation and/or ulceration with healing."  

In February 2004, the veteran complained of gas, abdominal 
cramping, anemia, gastroparesis, and chronic persistent 
hepatitis.  A microscopic evaluation completed at that time 
resulted in a diagnosis of chronic atrophic gastritis with 
intestinal metaplasia.  

As noted, the veteran testified before the undersigned in 
January 2005 regarding his ulcer disorder.




2.  Analysis

As the Board has previously discussed in this decision, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if peptic 
(gastric or duodenal) ulcers became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that he has experienced stomach 
problems (including burning abdominal pain) since service and 
that he currently takes medication for these symptoms.  See, 
e.g., T. at 25-28.  Significantly, however, the competent 
evidence of record does not support the veteran's assertion 
that he incurred a gastrointestinal disorder as a result of 
his active military duty.  A gastrointestinal disability has 
not been found to be related to active duty by any competent 
authority.  

In this regard, the Board notes that relevant post-service 
reflect diagnoses of an acute gastric ulcer, chronic 
gastroesophagitis with fibrosis, and chronic atrophic 
gastritis with intestinal metaplasia.  Further, the private 
physician who reviewed the results of the October 1994 
gastric ulcer biopsy and esophageal biopsy expressed his 
opinion that the findings of chronic gastroesophagitis with 
fibrosis which were contained therein were consistent "with 
previous acute inflammation and/or ulceration with healing."  
Additionally, the microscopic evaluation subsequently 
completed in February 2004 included a diagnosis of atrophic 
gastritis with intestinal metaplasia which was described as 
chronic.  

Significantly, however, the fact remains that the claims 
folder contains no competent evidence associating the 
currently diagnosed acute gastric ulcer, chronic 
gastroesophagitis with fibrosis, and chronic atrophic 
gastritis with intestinal metaplasia with the veteran's 
active military duty (on a direct or, where appropriate, a 
presumptive basis).  Without competent evidence of an 
association between a diagnosed disability and active duty, 
service connection for the disorder cannot be granted.  

The Board finds that the foregoing evidence is against the 
veteran's claim.  The Board is not competent to render 
medical determinations that are not solidly grounded in the 
record.  See Colvin, 1 Vet. App. 171.

In the present case, therefore, the preponderance of the 
evidence is against the claim for service connection for a 
gastrointestinal disorder, and the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

The claim for service connection for diabetes mellitus, 
asserted to be secondary to in-service exposure to 
herbicides, is dismissed.  

Service connection for a low back disability is granted.  

Service connection for a gastrointestinal disorder is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


